--------------------------------------------------------------------------------

Exhibit 10.30
 
LIMITED WAIVER AND AMENDMENT TO
SECOND LIEN CREDIT AND SECURITY AGREEMENT
(this “Limited Waiver”)


March 30, 2016


Katy Industries, Inc.
305 Rock Industrial Park Dr.
Bridgeton, Missouri 63044
Attention:  Curt Kroll


Ladies and Gentlemen:
 
Reference is made to that certain Second Lien Credit and Security Agreement
dated as of April 7, 2015 (as amended, restated, extended, renewed or otherwise
modified from time to time, the “Credit Agreement”), by and among Katy
Industries, Inc., a Delaware corporation (the “Company;”), Continental
Commercial Products, LLC, a Delaware limited liability company, FTW Holdings,
Inc., a Delaware corporation, Fort Wayne Plastics, Inc., an Indiana corporation
(each of the foregoing, individually and collectively, “Borrower” or
“Borrowers”), the other Persons that are parties to the Credit Agreement as
Guarantors, VPC SBIC I, LP, as a Lender, the other financial institutions and
other entities that are parties to the Credit Agreement as Lenders, and Victory
Park Management, LLC, as administrative agent and collateral agent for Lenders
(in such capacity, together with its successors and permitted assigns,
“Agent”).  Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Credit Agreement.  This Limited Waiver is a Loan
Document.


1.            Limited Waiver.          Borrowers have advised Agent and Lenders
that certain Events of Default have occurred and are continuing pursuant to
Section 9.01(b) of the Credit Agreement, as a result of the Loan Parties’
failure to meet the minimum Consolidated EBITDA covenant set forth in Section
8.12(c) of the Credit Agreement and the Leverage Ratio covenant set forth in
Section 8.12(e) of the Credit Agreement, in each case, for the Fiscal Quarter
ended December 31, 2015 (each a “Specified Financial Covenant Default” and,
collectively, the “Specified Financial Covenant Defaults”).  The Loan Parties
have requested, among other things, that Agent and Lenders waive the Specified
Financial Covenant Defaults and the following Defaults and Events of Default
resulting directly from the occurrence of any Specified Financial Covenant
Default (including each Specified Financial Covenant Default, each a “Specified
Default” and, collectively, the “Specified Defaults”):  (a) that certain Event
of Default under Section 9.01(e) of the Credit Agreement resulting from the Loan
Parties’ failure to meet the minimum Consolidated EBITDA covenant set forth in
Section 8.12(c) of the First Lien Credit Agreement and the Leverage Ratio
covenant set forth in Section 8.12(e) of the First Credit Agreement, in each
case, for the Fiscal Quarter ended December 31, 2015 (each a “First Lien
Specified Financial Covenant Default”) and any other Default or Event of Default
(each as defined under the First Lien Credit Agreement) under the First Lien
Credit Agreement resulting directly from the occurrence of any other Specified
Default, (b) any Event of Default under Section 9.01(k) of the Credit Agreement,
if applicable, resulting directly from the occurrence of any other Specified
Default, and (c) any Event of Default under Section 9.01(b) under the Credit
Agreement arising from any failure to promptly notify the Agent of the
occurrence of (i) any Default under the Credit Agreement with respect to any
Specified Default pursuant to Section 7.03(a) of the Credit Agreement and (ii)
any Default or Event of Default (each as defined under the First Lien Credit
Agreement) under the First Lien Credit Agreement due to the occurrence of any
First Lien Specified Financial Covenant Default or any other Default or Event of
Default under the First Lien Credit Agreement resulting directly from the
occurrence of any of the Specified Defaults pursuant to Section 7.03(b) of the
Credit Agreement.
 

--------------------------------------------------------------------------------

Subject to the satisfaction of the conditions set forth herein, Agent and
Lenders are willing to accommodate such request, on the terms set forth herein. 
Notwithstanding anything to the contrary contained in the Credit Agreement, and
subject to the terms and conditions hereof and in reliance upon the
representations and warranties of the Loan Parties set forth herein, Agent and
Lenders party hereto hereby waive the Specified Defaults and, except as
expressly set forth herein, their right to take any action under the Credit
Agreement or the other Loan Documents that they may otherwise have had as a
result of the occurrence of any of the Specified Defaults.


This is a limited, one-time waiver and shall not be deemed to: (a) constitute a
waiver of any other Event of Default or any other breach of the Credit Agreement
or any of the other Loan Documents, whether now existing or hereafter arising,
except as expressly set forth herein with respect to the Specified Defaults, (b)
constitute a waiver of any right or remedy of Agent or any of Lenders under the
Loan Documents which does not arise as a result of any Specified Default (all
such rights and remedies being expressly reserved by Agent and Lenders) or (c)
establish a custom or course of dealing or conduct between Agent and Lenders, on
the one hand, and Borrowers or any other Loan Party on the other hand.  Except
to the extent otherwise provided herein, the Credit Agreement and each of the
other Loan Documents shall remain in full force and effect in accordance with
their respective terms.


2.             Amendment to Credit Agreement.          The Credit Agreement is
hereby amended as follows:


(i)          Section 1.01 of the Credit Agreement is hereby amended by deleting
the definition of “Consolidated EBITDA” in its entirety and substituting the
following language therefor:


“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) in each case to the extent deducted in determining such
Consolidated Net Income, without duplication, (i) Consolidated Interest Charges
(net of interest income for such period of the Company and its Subsidiaries) for
such period, (ii) federal, state, local and foreign income tax expense for such
period, net of income tax credits, (iii) depreciation and amortization for such
period, (iv) non-cash compensation expense, or other non-cash expenses or
charges, for such period arising from the granting of stock options, stock
appreciation rights or similar equity arrangements, (v) the noncash rental
expense calculated on a straight-line basis with respect to the property subject
to the Jefferson City Lease for the period June 1, 2015 through and including
December 31, 2015, in an amount not to exceed $137,523 per calendar month, and,
if agreed upon in writing by the Lenders, other non-cash expenses or losses and
other non-cash charges incurred (excluding any non-cash charges representing an
accrual of, or reserve for, cash charges to be paid within the next twelve
months), (vi) LIFO reserves established during such period, (vii) Management
Fees which have been expensed in such period, and (viii) the reasonable costs
and expenses incurred by the Loan Parties in connection with the negotiation,
documentation and closing of the Centrex Acquisition in an aggregate amount not
to exceed $120,000 in total during the term of this Agreement and incurred no
later than 60 days after the First Amendment Effective Date, minus (b) (i)
non-cash income, gains or profits or LIFO reserves terminated during such
period, in each case as determined for the Company and its Subsidiaries on a
Consolidated basis, and (ii) solely with respect to any period ending on or
before September 30, 2015, Facility Relocation Expenses incurred and paid in
cash for such period (net of (x) up to $534,000 in tenant improvement proceeds
actually received in cash by CCP during such period (or paid on its behalf
directly to the applicable vendor) under the Jefferson City Lease during such
period and (y) up to $500,000 actually received in cash by CCP (or paid on its
behalf directly to the applicable vendor) during such period from the City of
Jefferson for building improvements at the premises leased under the Jefferson
City Lease); provided that, for any period that includes a material Disposition
or the Centrex Acquisition, the calculation of Consolidated EBITDA shall be
subject to the adjustments set forth in Sections 1.03(c) and 1.03(d). 
Notwithstanding the foregoing, Consolidated EBITDA for the applicable Fiscal
Quarter end as set forth in the table below shall be deemed to be the respective
amount as follows:
 

--------------------------------------------------------------------------------

Fiscal Quarter Ending on or
Closest To
Consolidated EBITDA
   
September 30, 2014
$3,514,000
December 31, 2014
$1,669,000
March 31, 2015
$1,417,000



(ii)          Section 8.12 of the Credit Agreement is hereby amended by deleting
subsection 8.12(a) thereof in its entirety and substituting the following
language therefor:


(a)          Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio as of the last day of the Measurement Period most
recently ended to be less than the ratio set forth below opposite such Fiscal
Quarter, provided, however, that for (i) the June 30, 2015 calculation, such
ratio shall be calculated only for such Fiscal Quarter ending on or closest to
such date, (ii) the September 30, 2015 calculation, such ratio shall be
calculated only for the two most recent Fiscal Quarters ended, and (iii) the
December 31, 2015 calculation, such ratio shall be calculated only for the three
most recent Fiscal Quarters ended:


Measurement Period Ending on or Closest
To
Minimum Consolidated Fixed
Charge Coverage Ratio
June 30, 2015
2.51 to 1.00
September 30, 2015
1.84 to 1.00
December 31, 2015
1.34 to 1.00
March 31, 2016
1.57 to 1.00
June 30, 2016
1.34 to 1.00
September 30, 2016
1.45 to 1.00
December 31, 2016
2.01 to 1.00
March 31, 2017
1.88 to 1.00
June30, 2017
1.96 to 1.00
September 30, 2017
2.00 to 1.00
December 31, 2017
2.00 to 1.00
March 31, 2018
2.00 to 1.00
June 30, 2018
2.00 to 1.00
September 30, 2018
2.00 to 1.00
December 31, 2018
2.00 to 1.00
Last Day of Each Fiscal Quarter Thereafter
2.00 to 1.00

 

--------------------------------------------------------------------------------

(iii)          Section 8.12 of the Credit Agreement is hereby amended by
deleting subsection 8.12(c) thereof in its entirety and substituting the
following language therefor:


(c)          Minimum Consolidated EBITDA.


(x)          Permit Consolidated EBITDA as of the last day of the Measurement
Period most recently ended set forth below to be less than the amount set forth
below opposite such Fiscal Quarter:


Measurement Period Ending on or Closest
To
Minimum Consolidated
EBITDA
June 30, 2015
$9,694,496
September 30, 2015
$7,987,462
December 31, 2015
$7,337,041
December 31, 2016
$14,017,576
March 31, 2017
$14,261,132
June30, 2017
$14,500,000
September 30, 2017
$14,500,000
December 31, 2017
$14,500,000
March 31, 2018
$14,500,000
June 30, 2018
$14,500,000
September 30, 2018
$14,500,000
December 31, 2018
$14,500,000
Last Day of Each Fiscal Quarter Thereafter
$14,500,000



(y) Permit Consolidated EBITDA as of the last day of any Fiscal Month set forth
below, for the twelve-month period then ended, to be less than the amount set
forth below opposite such Fiscal Month:


Measurement Period Ending on or Closest
To
Minimum Consolidated
EBITDA
March 31, 2016
$8,376,891
April 30, 2016
$8,477,984
May 31, 2016
$8,852,273
June 30, 2016
$7,961,575
July 31, 2016
$8,962,559
August 30, 2016
$10,213,016
September 30, 2016
$9,812,870



(iv)          Section 8.12 of the Credit Agreement is hereby further amended by
deleting subsection 8.12(e) thereof in its entirety and substituting the
following language therefor:


(e)           Leverage Ratio.


(x)          Permit the Leverage Ratio as at the last day of any period of four
consecutive Fiscal Quarters ending on the last day of any Fiscal Quarter set
forth in the table below to be greater than the maximum ratio set forth opposite
such quarter in the table below:
 

--------------------------------------------------------------------------------

Measurement Period Ending on or Closest
To
Maximum Ratio
June 30, 2015
5.25 to 1.00
September 30, 2015
6.46 to 1.00
December 31, 2015
7.12 to 1.00
December 31, 2016
2.95 to 1.00
March 31, 2017
2.75 to 1.00
June30, 2017
2.46 to 1.00
September 30, 2017
2.25 to 1.00
December 31, 2017
2.25 to 1.00
March 31, 2018
2.25 to 1.00
June 30, 2018
2.25 to 1.00
September 30, 2018
2.25 to 1.00
December 31, 2018
2.25 to 1.00
Last Day of Each Fiscal Quarter Thereafter
2.25 to 1.00

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(y)          Permit the Leverage Ratio as at the last day of any Measurement
Period of twelve consecutive Fiscal Months ending on the last day of any Fiscal
Month set forth in the table below to be greater than the maximum ratio set
forth opposite such Fiscal Month in the table below:
 
Measurement Period Ending on or Closest
To
Maximum Ratio
March 31, 2016
5.88 to 1.00
April 30, 2016
5.69 to 1.00
May 31, 2016
5.28 to 1.00
June 30, 2016
5.84 to 1.00
July 31, 2016
5.25 to 1.00
August 30, 2016
4.52 to 1.00
September 30, 2016
4.80 to 1.00

 
(v)          The Compliance Certificate attached to the Credit Agreement as
Exhibit C is amended by deleting item “A.11” in its entirety and substituting
the following language therefor:
 

  A.11.
Facility Relocation Expenses pursuant to clause (b)(ii) of the definition of 
“Consolidated EBITDA”
$
 



3.            Additional Covenants.          In consideration for the agreements
of Agent and Lenders herein set forth, and anything contained in the Loan
Documents to the contrary notwithstanding, Borrowers hereby agree and covenant
to and for the benefit of Agent and Lenders to comply with each of the
following, the failure of which shall constitute an immediate Event of Default
without further action or notice by or on behalf of Agent, any Lender or any
other Person:
 
(i)            the Loan Parties and their Subsidiaries will permit the
representatives designated by Agent to perform such audits with respect to the
Loan Parties and/or the Loan Parties’ books, records, assets, operations or
business, at such times and intervals during normal business hours as Agent may
reasonably request, all at the Loan Parties’ sole cost and expense;
 

--------------------------------------------------------------------------------

(ii)           no Loan Party will, nor will it permit any of its Subsidiaries
to, merge or consolidate or enter into any analogous reorganization or
transaction with any Person; and no Loan Party shall consummate or commit to
consummate any acquisitions or take any other actions that, under the terms of
the Loan Documents, are not permitted during the existence of any Event of
Default without the prior written consent of Agent, except for actions under
Sections 8.06(a) and 8.06(b) and intercompany loans among Loan Parties and other
intercompany loans permitted under Section 8.02 (and prepayments thereof), in
each case, to which Agent hereby consents;


(iii)          commencing with March 21, 2016 and on or before Wednesday of each
week thereafter, Borrowers shall deliver to Agent, at the sole expense of the
Borrower, (x) a statement of projected cash receipts and cash disbursements of
Borrowers and their Subsidiaries for each week in the period of thirteen (13)
continuous weeks commencing with the week in which such statement is delivered,
which statement shall be substantially in the same format as an initial forecast
reasonably satisfactory to Agent (each such statement, including the initial
forecast, a “13-Week Forecast”); and (y) a report reflecting the cash receipts
and cash disbursements of Borrowers and their Subsidiaries for the immediately
preceding week, accompanied by a variance report against the forecast for such
week set forth in the latest 13-Week Forecast signed on behalf of Borrowers;


(iv)          within ten (10) Business Days  (or such longer period as Agent may
agree in its sole discretion) after Agent makes a request thereof and Agent
shall have delivered to Borrowers a commercially reasonable form thereof,
Borrowers shall complete, execute and deliver to Agent a perfection certificate
in such form, and the disclosures therein contained shall be certified by
Borrowers as being true, correct and complete in all material respects as of the
date so delivered;


(v)           the Borrower shall continue to retain Houlihan Lokey or any other
consulting firm or advisor reasonably acceptable to Agent, at the sole expense
of the Borrower, for purposes of evaluating the business, operations, customer
base, projections, outlook, assets, liabilities, condition and strategic
alternatives of Borrowers, including for the purposes of evaluating, conducting
and consummating a complete refinancing of the Obligations, whether with the
proceeds of debt or equity issuances (each, a “Transaction”), and Borrowers
shall provide Agent and any consultants and advisors, if any, engaged by Agent
with access to Borrowers’ books and records, shall provide to Agent all reports
and information reasonably requested by Agent, and shall use commercially
reasonable efforts to make Borrowers’ aforesaid consultants and advisors
available to Agent for in-person meetings;


(vi)          (A) on or before April 25, 2016 (or such later date as Agent may
agree in its sole discretion), Borrowers’ consultant or advisor shall have
prepared a confidential information memorandum for purposes of consummating a
Transaction, (B) Borrowers shall have used commercially reasonable efforts to
have delivered to Agent a term sheet relating to a Transaction on or before May
23, 2016, (C) Borrower shall have used commercially reasonable efforts to have
delivered to Agent an executed term sheet relating to a Transaction on or before
June 3, 2016, and (D) Borrowers shall have used commercially reasonable efforts
to consummate a Transaction on or before July 15, 2016; and


(vii)          Borrowers hereby agree to pay to Agent, for the ratable benefit
of Lenders, a non-refundable delayed closing fee of $240,000 (the “Closing
Fee”), which Closing Fee shall be deemed fully earned on the date of this
Limited Waiver and in addition to any previous fee arrangement between or among
Borrowers, Agent or any Lender, or any of them.  Borrowers hereby agree that (A)
the Closing Fee shall be included as part of the Obligations under the Credit
Agreement, and shall be secured by the Collateral, and (B) the Closing Fee shall
be due and payable in full on July 15, 2016 (or such later date as Agent may
agree in its sole discretion).
 

--------------------------------------------------------------------------------

As a condition to the effectiveness of this Limited Waiver:
 
(i)             Borrowers shall have entered into a waiver agreement under the
First Lien Loan Documents (the “First Lien Waiver”), pursuant to which all
existing and known “Events of Default” thereunder, and all related rights to
exercise any rights or remedies in respect thereof, shall have been effectively
waived concurrently with the effectiveness of the waivers contemplated thereby;
and


(ii)           Agent shall have received a fully executed copy of the First Lien
Waiver.


4.            Representations and Warranties.          Each Borrower hereby
jointly and severally represents and warrants to Agent and Lenders that (i) each
Borrower’s execution of this Limited Waiver has been duly authorized by all
requisite action of each Borrower, (ii) no consents are necessary from any third
parties for any Borrower’s execution, delivery or performance of this Limited
Waiver, other than the consent of the lender under the First Lien Credit
Agreement, (iii) this Limited Waiver, the Second Lien Credit Agreement, and each
of the other Loan Documents, constitute the legal, valid and binding obligations
of each Borrower enforceable against such Borrower in accordance with their
terms, except to the extent that the enforceability thereof against Borrower may
be limited by bankruptcy, insolvency or other laws affecting the enforceability
of creditors’ rights generally or by equity principles of general application,
(iv) all of the representations and warranties contained in Article 6 of the
Second Lien Credit Agreement are true and correct with the same force and effect
as if made on and as of the date of this Limited Waiver, and (v) other than the
Specified Defaults, there are no Defaults or Events of Default as of the date
hereof.


5.            Consent to Terms of First Lien Waiver.  The Agent and the
undersigned Lender, constituting the Required Lenders, hereby consent to the
terms of the First Lien Waiver (a true, correct and complete copy of which has
been delivered to the Agent and such Lender on the date hereof prior to the
effectiveness of this Limited Waiver, including any and all amendments and
modifications of the First Lien Loan Documents set forth therein.


AS A MATERIAL PART OF THE CONSIDERATION FOR AGENT AND LENDERS ENTERING INTO THIS
LIMITED WAIVER, EACH BORROWER, FOR ITSELF AND ITS OFFICERS, MEMBERS, MANAGERS,
SHAREHOLDERS, PARTNERS, DIRECTORS, EMPLOYEES AND AGENTS (COLLECTIVELY
“RELEASOR”) HEREBY FOREVER RELEASES, FOREVER WAIVES AND FOREVER DISCHARGES AGENT
AND EACH LENDER AND ITS PREDECESSORS, SUCCESSORS, ASSIGNS, OFFICERS, MANAGERS,
DIRECTORS, SHAREHOLDERS, MEMBERS, PARTNERS, INVESTMENT MANAGERS, EMPLOYEES,
AGENTS, ATTORNEYS, REPRESENTATIVES, PARENT CORPORATIONS, SUBSIDIARIES, AND
AFFILIATES (HEREINAFTER ALL OF THE ABOVE COLLECTIVELY REFERRED TO AS “LENDER
GROUP”), JOINTLY AND SEVERALLY, FROM ANY AND ALL CLAIMS, COUNTERCLAIMS, DEMANDS,
DAMAGES, DEBTS, AGREEMENTS, COVENANTS, SUITS, CONTRACTS, OBLIGATIONS,
LIABILITIES, ACCOUNTS, OFFSETS, RIGHTS, ACTIONS, AND CAUSES OF ACTION OF ANY
NATURE WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ALL CLAIMS, DEMANDS, AND
CAUSES OF ACTION FOR CONTRIBUTION AND INDEMNITY, WHETHER ARISING AT LAW OR IN
EQUITY, AND WHETHER ARISING UNDER, ARISING IN CONNECTION WITH, OR ARISING FROM,
THE SECOND LIEN CREDIT AGREEMENT, AND THE OTHER LOAN DOCUMENTS OR OTHERWISE,
PRESENTLY POSSESSED, WHETHER KNOWN OR UNKNOWN, WHETHER LIABILITY BE DIRECT OR
INDIRECT, LIQUIDATED OR UNLIQUIDATED, PRESENTLY ACCRUED, WHETHER ABSOLUTE OR
CONTINGENT, FORESEEN OR UNFORESEEN, AND WHETHER OR NOT HERETOFORE ASSERTED,
WHICH RELEASOR MAY HAVE OR CLAIM TO HAVE, AGAINST ANY OF LENDER GROUP, IN EACH
CASE TO THE EXTENT ARISING OR ACCRUING ON OR PRIOR TO THE DATE HEREOF.
 

--------------------------------------------------------------------------------

THIS LIMITED WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF ILLINOIS.


This Limited Waiver may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. 
Delivery of an executed counterpart of a signature page of this Limited Waiver
by telecopy or in PDF format shall be effective as delivery of a manually
executed counterpart of this Limited Waiver.


 {remainder of page intentionally left blank; signature pages follows}
 

--------------------------------------------------------------------------------

Very truly yours,


VICTORY PARK MANAGEMENT, LLC, as
Agent
 
By:
/s/ Scott Zemnick  
Name:     Scott Zemnick
Title:       Manager



VPC SBIC I, LP, as a Lender
 
By:
Victory Park Capital Advisors, LLC, its investment manager
     
By:
/s/ Scott Zemnick    
Name:
Scott Zemnick    
Title:
Manager  

 
Limited Waiver and Amendment to Second Lien Credit Agreement (Katy)
 

--------------------------------------------------------------------------------

ACCEPTED AND AGREED:


BORROWERS:
 
KATY INDUSTRIES, INC., a Delaware corporation
     
By:
/s/ David J. Feldman  
Name:
David J. Feldman  
Title:
President and CEO        
CONTINENTAL COMMERCIAL PRODUCTS,
LLC, a Delaware limited liability company
 
By:
/s/ David J. Feldman  
Name:
David J. Feldman  
Title:
President and CEO    
FTW HOLDINGS, INC., a Delaware corporation
 
By:
/s/ David J. Feldman  
Name:
David J. Feldman  
Title:
President and CEO    
FORT WAYNE PLASTICS, INC., an Indiana
corporation
 
By:
/s/ David J. Feldman  
Name:
David J. Feldman  
Title:
President and CEO  

 
Limited Waiver and Amendment to Second Lien Credit Agreement (Katy)
 
 

--------------------------------------------------------------------------------